ARMSTRONG, P. J.,
dissenting.
In reversing the trial court, the majority ultimately— and erroneously — concludes that the trial court’s qualified domestic relations order (QDRO) conflicts with the underlying dissolution judgment that it was designed to implement. It does not.
To reach its conclusion, the majority reasons as follows: The dissolution judgment expressly provides that wife is not entitled to claim any pension benefits that accrued to husband after the dissolution of the parties’ marriage. By applying the time rule, the QDRO awards wife pension benefits that accrued to husband after the dissolution of the parties’ marriage. Hence, the QDRO impermissibly modified the property division in the dissolution judgment.
The majority’s conclusion is based on a misunderstanding of the time rule when applied to pension benefits that accrue under a defined-benefit plan. A division of pension benefits entails three separate determinations by a dissolution court: the court must determine the marital portion of the benefits, it must determine the value of the marital *272portion, and it must divide the marital portion between the parties. Here, the actual division of husband’s retirement benefits is not in dispute — both parties acknowledge that wife is entitled to one half of the marital portion of those benefits. However, the parties do dispute the dollar amount of wife’s half interest, which implicates both the apportionment and the value of the marital portion of husband’s pension benefits.
As the majority acknowledges, the time rule is typically used to calculate the marital portion of a pension benefit. 259 Or App at 267; see, e.g., Kiser and Kiser, 176 Or App 627, 631-32, 632 n 1, 32 P3d 244 (2001). The rule is not complicated: the marital portion is simply represented by a fraction — the coverature fraction. The numerator of the fraction represents the duration of employment service during which the parties were married; the denominator represents the total duration of employment service. In the context of a defined-benefit plan, the time rule ignores other factors— such as contribution amounts, account balances, increases in salary, or the vesting of benefits over different periods of service — because benefits under a defined-benefit plan are understood to appreciate on a straight-line basis. In other words, the benefits are deemed to accrue in a straight line, that is, in equal increments for each year of participation in the defined-benefit plan. See Kiser, 176 Or App at 631-32, 632 n 1; Caudill and Caudill, 139 Or App 479, 483-84, 912 P2d 915 (1996).
After establishing the marital portion of a given pension plan — that is, the portion of the benefits that accrued during the marriage — through application of the time rule, the value of that portion may be determined simply by multiplying the coverature fraction by the total value of the benefits due under the pension plan. The total value of the benefits, in turn, can be either the actuarial present value of the benefits, see, e.g., Richardson and Richardson, 307 Or 370, 378, 796 P2d 179 (1989); Reich and Reich, 150 Or App 311, 313, 946 P2d 319 (1997), or the value of the benefits as they are distributed, see, e.g., Cave and Cave, 85 Or App 336, 338, 736 P2d 215 (1987). See also Kiser, 176 Or App at 632. The court then divides that amount between the parties.
*273Thus, while the time rule reflects a specific conception of the appreciation of pension benefits — viz., accrual in equal increments for each year of participation in the defined-benefit plan — when properly applied it does not have the effect that the majority attributes to it. That is, it does not result in an award of benefits that accrue after the dissolution of the parties’ marriage. We have recognized that proposition since at least 1987. See, e.g., Cave, 85 Or App at 338.
In Cave, the dissolution court awarded the wife one-half of the husband’s monthly pension payments “to the extent that those benefits ha[d] vested and accrued on the date that [the] decree bee [ame] final,” including “any future cost of living increases.” Id. The husband appealed, arguing that the award of future cost-of-living increases improperly expanded the wife’s share of his pension benefits beyond the marital portion. We disagreed, reasoning that, by the judgment’s terms, “any future cost-of-living increases will be based solely on that portion of the pension vested as of the date of the decree.” Id. That conclusion recognizes a distinction between the apportionment and the valuation of pension benefits; thus, when a pension benefit’s value is not concretely determined in the dissolution judgment — thereby leaving the value of the marital portion undefined — an increase in the pension benefit’s value before that value is concretely determined does not result in an award of benefits that can be understood to have accrued after the dissolution of the parties’ marriage.1
Turning to the application of the time rule here, the court generated a coverature fraction, the numerator of which was 10.42 (husband’s years of service during the marriage) and the denominator of which was 23.58 (husband’s *274total years of service under the plan). That results in a marital portion — viz., the amount of husband’s pension benefits that accrued before March 1, 1985 — of 44.18 percent.2 The court then awarded wife one-half of that amount — 22.09 percent of husband’s pension benefits — through the entry of the QDRO.
Nothing about that process conflicts with or modifies any provision of the dissolution judgment; the QDRO simply awarded wife her share of husband’s pension benefits *275that had accrued before March 1, 1985. In the language of the judgment, wife was awarded “one-half of the monthly benefits that [husband] is entitled to receive from his pension * * * if and when he receives those payments * * * [and she has no] right to claim any retirement benefits which accrue [d] to [husband] after March 1, 1985.” Because the QDRO did not modify the dissolution judgment’s division of property but, rather, implemented the property division in the judgment, I dissent from the majority’s decision to reverse the trial court.

 Conversely, when a dissolution court intends to foreclose the possibility of an increase in value of a given pension benefit — and, consequently, the value of the marital portion — it is not difficult to do that. The court can (and would have, even in 1986) simply state that value in the dissolution judgment. See, e.g., Sands and Sands, 59 Or App 653, 658, 651 P2d 1387 (1982), rem’d on other grounds, 295 Or 443, 666 P2d 834 (1983) (“wife is awarded $190 per month”); Rogers and Rogers, 45 Or App 885, 897-98, 609 P2d 877, modified on recons, 47 Or App 963, 615 P2d 412 (1980), modified on recons, 50 Or App 511, 623 P2d 1108 (1981) (altering dissolution judgment to award wife “$500 per month, payable to her from the total benefits, as and when husband receives them.”); Vinson and Vinson, 48 Or App 283, 287, 616 P2d 1180 (1980) (awarding wife “$624 per month, payable as and when husband receives payment”).


 Although husband petitioned to dissolve the parties’ marriage in 1985, the trial court entered the dissolution judgment on January 28, 1986. The judgment provided that the dissolution would become effective one month later, on February 28, 1986. However, in an apparent oversight, most of the printed dates in the judgment refer to 1985. The trial court noticed and corrected some of those dates but left others unchanged — including the March 1, 1985, date in the provision that divided husband’s retirement benefit, which appears to have been a clerical error, given that the dissolution of the parties’ marriage became effective precisely one year later, on February 28,1986. The trial court acknowledged that clerical error at the QDRO hearing in 2012 but declined to correct it, despite its authority to do so. See ORCP 71 A (“Clerical mistakes in judgments *** arising from oversight * * * may be corrected by the court at any time on its own motion or on the motion of any party and after such notice to all parties who have appeared, if any, as the court orders.”).
Although that error has no material effect on my analysis, it is worth noting that, given the majority’s opinion today, the trial court will be in an unenviable position if it elects to correct the error on remand. How would it value the marital portion of husband’s pension benefits as of March 1,1986? The majority provides no guidance, except to foreclose the established method by which Oregon courts perform that valuation.
To a lesser extent, the trial court will face that same difficulty in determining the value of husband’s pension benefits as of March 1, 1985, which highlights another error that I believe lurks beneath the surface of the majority’s analysis. The majority believes, at least implicitly, that Exhibit C to the original dissolution judgment in some way establishes the value of the marital portion of husband’s pension benefits, despite a disparity between the valuation date in Exhibit C for the estimated value of husband’s pension benefits, viz., December 31, 1984, and the date on which wife’s interest in husband’s pension benefits ends under the dissolution judgment, viz., March 1, 1985. While it may be easy enough— although still improper — to dismiss the two-month discrepancy between those dates as immaterial and to continue to assign significance to the dollar amount identified in Exhibit C, it is much more difficult to do that when Exhibit C represents an estimate of the value of husband’s pension benefits on a date that is 14 months before wife’s interest in those benefits ended.
Furthermore, because husband will receive his pension benefit in a lump sum, rather than in monthly payments over his remaining life, the court will have to fashion a QDRO that determines wife’s share of the lump sum. Given the majority’s conclusion that the time rule cannot be applied, it is not obvious how the court should do that. Nor is it obvious that the result will be different from the result produced under the QDRO that the court entered and the majority rejects.